t c memo united_states tax_court estate of james g frazier deceased james g frazier jr executor petitioner v commissioner of internal revenue respondent docket no filed date john j mcgregor for petitioner jeffrey l heinkel for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent james g frazier after concessions the sole issue for decision is whether certain trade fixtures were includable in decedent's gross_estate findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts stipulation of settled issues and attached exhibits are incorporated herein by this reference james g frazier decedent died on date at the time of his death decedent resided in waterford california on or about date petitioner james g frazier jr as executor filed decedent's_estate tax_return at the time the petition was filed petitioner resided in stanislaus county california in decedent incorporated frazier nut farms inc fnf fnf conducted an almond and walnut processing packaging marketing sales and shipping business on date decedent as landlord and fnf as tenant executed a lease for a 5-acre tract of land located in waterford california the land under the terms of the lease unless otherwise indicated all section references are to the internal_revenue_code in effect at the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure fnf agreed to pay dollar_figure per year in rent plus all maintenance and taxes on the land the lease contained an initial term of years with two options to renew for years each the options to renew required fnf to give written notice to decedent the lease also specified that any holdover by the tenant with the landlord's consent shall be construed as a tenancy at will and shall be determinable at the will of landlord upon landlord giving notice in writing to tenant to vacate said premises during the 10-year term of the lease fnf made numerous improvements on the land for the purposes of its business and at its sole cost these improvements included a lunchroom a storage building fumigation and truck bays a storage-warehouse building nut bins and asphalt paving the improvements could be removed by taking down the buildings and digging out the concrete and asphalt the initial term of the lease expired on date fnf never exercised its option to renew the lease after the expiration of the lease and until the time of trial fnf continued to occupy the land and use the improvements located thereon opinion a decedent's gross_estate includes all property to the extent of the decedent's interest therein at the time of his death see sec_2033 a decedent's interest in property is determined by state law see 309_us_78 under california law a fixture is a thing that is so attached to realty as to be considered in law a part of the realty itself see cal civ code sec west generally a tenant of real_property has no right to remove fixtures from the leased premises regardless of whether the tenant placed the fixtures there at his own expense see cal civ code sec_1013 west however where fixtures are placed on leased premises for the purposes of trade ie trade fixtures a tenant has a limited right to remove those fixtures sec_1019 of the california civil code provides a tenant may remove from the demised premises any time during the continuance of his term anything affixed thereto for purposes of trade if the removal can be effected without injury to the premises unless the thing has by the manner in which it is affixed become an integral part of the premises cal civ code sec_1019 west the improvements placed on the land by fnf were trade fixtures within the meaning of california civil code sec_1019 parties' arguments in the statutory_notice_of_deficiency respondent determined that the trade fixtures were includable in decedent's gross_estate on brief respondent argues that fnf failed to remove its trade fixtures during the continuance of its term as required by sec_1019 of the california civil code therefore the trade fixtures belonged to decedent at the time of his death and are includable in his gross_estate petitioner argues that fnf's right to remove its trade fixtures continued after decedent's death therefore decedent held no interest in the trade fixtures at death and they are not includable in decedent's gross_estate time for removal when fnf initially took possession of the land it did so under a written lease with decedent the term of the lease was for years with two options to renew for years each upon the lease's expiration on date fnf retained its possession of the leased tract and continued to use the trade fixtures it had placed thereon this holdover tenancy was a tenancy at will in accordance with the original lease's holdover provision see hull v laugharn cal app 2d see also spaulding v yovino-young cal 2d bpsihozios v humberg cal app 2d neither party disputes that fnf's holdover created a tenancy at will under sec_1019 of the california civil code a tenant may remove his trade fixtures only during the continuance of his term we endeavor to interpret this phrase as a california court would see 387_us_456 we must determine whether the continuance of his term refers only to the original 10-year term or whether it also includes fnf's holdover period in merritt bourne v judd byrne cal a case decided prior to the enactment of sec_1019 of the california civil code the california supreme court held that a tenant's renewal of his lease constituted a new tenancy and the tenant's right to remove trade fixtures was lost upon his renewal the court reasoned that upon the commencement of the new lease the tenant was in the same situation as if the landlord being seized of the land had leased both land and fixtures to him id pincite in wadman v burke cal a case decided after the enactment of sec_1019 of the california civil code the california supreme court held unless there is some understanding between the lessor and the lessee in the second lease at the time it was executed as to the fixtures the rule_of law is x that the tenant entitled to remove trade fixtures must avail himself of that right before the expiration of the term of the lease during which they are affixed in barle v kelly cal app a california district_court of appeal held relying on merritt and wadman that where the tenant makes a new lease which contains no stipulation giving him the right to remove fixtures which he might have removed during the first term he loses the right to remove the fixtures the court further held that when a tenant renews his original lease or holds over after the expiration of his lease and the landlord accepts rent from him his renewal or holdover creates a new tenancy and the tenant loses his right to remove trade fixtures see id pincite since earle other california district courts of appeal have held that a holdover tenancy is treated as a new lease and not as an extension of the original lease see staudigl v harper cal app 2d kaye v m'divani cal app 2d petitioner argues that fnf's holdover should be treated as an extension of its original term and not a new tenancy petitioner cites two california district courts of appeal decisions woods v bank of haywards cal app and knox v wolfe cal app 2d as support for his proposition in woods the tenant held over with the landlord's consent under the same terms as the original tenancy except the rent was increased and the term was limited to month to month see woods v bank of haywards supra pincite the court held that the tenant's continued occupancy of the premises must be regarded as an extension of the prior lease id pincite in woods however the original lease contained a provision which allowed the tenant the right to remove its trade fixture contractual right of removal see id the court read this contractual right of removal into the holdover tenancy see id in knox v wolfe supra pincite the court held that a tenant's holding over did not result in a new tenancy but only extended his original tenancy as in woods the original lease in knox contained a contractual right of removal see id pincite the knox lease additionally provided that any holdover would be upon all of the terms and conditions of the original lease id pincite the court therefore found that the tenant's contractual right of removal was carried over from the original lease into the tenant's holdover tenancy see id pincite in the case at bar there was no contractual right of removal in the original lease furthermore the original lease did not provide that any holdover was upon all of the terms and conditions of the original lease therefore woods and knox are distinguishable from the case at bar based upon our review of california state law we conclude that fnf's holdover created a new tenancy accordingly fnf's original tenancy expired on date at the expiration of the original tenancy fnf's statutory right to remove its trade fixtures under sec_1019 of the california civil code expired therefore at the time of decedent's death the trade fixtures belonged to decedent and were includable in decedent's gross_estate under sec_2033 to reflect the foregoing decision will be entered under rule
